Case 5:18-cv-00767-BLF Document 240-10 Filed 05/07/21 Page 1 of 2




       Exhibit 10
                        Case 5:18-cv-00767-BLF Document 240-10 Filed 05/07/21 Page 2 of 2


    From:           Jeffrey Gersh
    To:             Todd Gregorian
    Cc:             Ronald Richards; Michael Sherman
    Subject:        RE: PWeb - Amazon etc
    Date:           Tuesday, May 4, 2021 6:58:00 PM




OK - just trying to keep in line with what the court asked for - something joint - one document to look at. But we will file something independently since you will not allow us to at least add a short section to explain the situation as we see it.


JG


-----Original Message-----
From: Todd Gregorian <TGregorian@fenwick.com>
Sent: Tuesday, May 4, 2021 6:22 PM
To: Jeffrey Gersh <jgersh@stubbsalderton.com>
Cc: Ronald Richards <ron@ronaldrichards.com>; Michael Sherman <masherman@stubbsalderton.com>
Subject: Re: PWeb - Amazon etc

[EXTERNAL EMAIL] This email is from an external sender, and not from Stubbs Alderton & Markiles.
Do not click on links or attachments unless you are sure of the sender.
________________________________

Jeff,

SAM is not a party. You are free to file what you like, but we are not doing a joint filing with your law firm.

Best,
-t

On May 4, 2021, at 5:39 PM, Jeffrey Gersh <jgersh@stubbsalderton.com> wrote:

﻿
** EXTERNAL EMAIL **

Todd

Can you please let me know when the “joint” CMC statement is to be filed with the court for the upcoming CMC?   We would like to include a portion in it re: SAM’s status on behalf of SAM not Pweb or anyone else.

Thank you.

JG

<image001.png>
Jeffrey F. Gersh
Partner, Stubbs Alderton & Markiles, LLP
818.444.9222 <tel:8184449222%09%09%09> (voice/text/fax) | jgersh@stubbsalderton.com <mailto:jgersh@stubbsalderton.com%09%09%09>
https://linkprotect.cudasvc.com/url?
a=https%3a%2f%2fwww.stubbsalderton.com&c=E,1,4DT7HG3a2PjhrGGuM6nfPc0afuRK9lxgGbxsd7uZYY5W1cfzdgjPtVixagdXrt8wWdSNA7NGXP2gfaYVQHsrV83OAQGQ0hAqUi9TmPUKVuA,&typo=1<https://urldefense.com/v3/__https://www.stubbsalderton.com__;!!HJT62s_lzg!gDWZnsehAdyYJKXSnUvrOWNkhjl-
G6F1gqhaNGvRHpLTusVhzBMWeAb_AXBNXBF0BA$> | Attorney Bio<https://urldefense.com/v3/__https://stubbsalderton.com/attorney/jeff-gersh*09*09*09__;JSUl!!HJT62s_lzg!gDWZnsehAdyYJKXSnUvrOWNkhjl-G6F1gqhaNGvRHpLTusVhzBMWeAb_AXAOvwrfGw$>
15260 Ventura Blvd., 20th FL, Sherman Oaks, CA 91403<%3cahttps:/www.bing.com/maps?osid=b7e8ec61-a0ca-4ead-8446-afbb19b7dbd0&cp=34.153045~-118.465856&lvl=16&imgid=9f244f42-e910-4523-b1cf-978cdcf231f0&v=2&sV=2&form=S00027>
<https://urldefense.com/v3/__https://twitter.com/StubbsAlderton__;!!HJT62s_lzg!gDWZnsehAdyYJKXSnUvrOWNkhjl-G6F1gqhaNGvRHpLTusVhzBMWeAb_AXAGGvWZmg$>
<image002.gif>
 <https://urldefense.com/v3/__https://www.linkedin.com/in/jeffrey-f-gersh-1bb37711/__;!!HJT62s_lzg!gDWZnsehAdyYJKXSnUvrOWNkhjl-G6F1gqhaNGvRHpLTusVhzBMWeAb_AXCzD8LD7g$>
<image003.gif>
The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended recipient or an agent
responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately by e-mail, and delete the
original message.
